Title: To Benjamin Franklin from ——— Archambault, with Franklin’s Note for a Reply, 25 January 1785
From: Archambault, ——
To: Franklin, Benjamin


				
					Monsieur
					Paris 25 Janvier 1785
				
				M. Mottin de la Balme, aprés s’estre retiré de l’Etat Major de la Gendarmerie avec rang de Capitaine de Cavalerie, avec l’agrément du Ministere passa en amérique pendant la Guerre qu’elle á Soutenue contre l’Angleterre, avec titre de Colonel, et la permission d’emmener avec lui vingt cinq volontaires. Le General Wasingthon le fit inspecteur Général de toute la Cavalerie de Son armée, il á eû lhonneur de le Servir en cette qualité pendant plusieurs années, aprés quoi il Se retira aux Environs de Philadelphie, ou il avoit monté un attelier d’arts et métiers, Ennuyé Sans doute de la mauvaise réussite de Son Entreprise il a passé chez les Illinois a ce que jai appris par voye indirecte.
				Comme il est oncle paternel de mon Epouse qui á beaucoup d’amitie pour lui, et a qui il n’a pas donné Signe de vie depuis au moins cinq ans, en reponse á une lettre qu’elle lui écrivit, et qu’elle prit la iberté de vous adresser Suivant Ses ordres, pour lui la faire tenir, comme elle en est Extremement En peine, elle vous prie Monsieur de la tranquilliser Sur Son Sort, et Si vous ne le pouviés a présent, de me dire Si vous auriés la bonté d’ecrire en amerique pour Savoir de ses nouvelles, il Seroit tres important qu’elle le Sçû pour des arrangemens de famille.
				
				Je vous fais bien des Excuses de l’Embarras mais on ma assuré que vous aimiés tellement á rendre Service, que Cela ma Enhardi á vous Importuner.
				Jai l’honneur d’être avec un profond Respect, Monsieur Votre trés humble & trés obeissant Serviteur
				
					ArchambaultRue Thevenot au No. 6.
				
			 
				Endorsed: That I know nothing of the present Situation of M. Mottin de la Balme. That it would be well to enquire of M. le Marquis de la Fayette who is just arrived from America, & in case he can give no Information, then to write to M. de Marbois Consul of France at Philadelphia.—
				Notation: Archambaud 25 Janvr. 1785.—
			